                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                                 Plaintiff,

        v.                                        Case No. 19-03064-01-CR-S-SRB

 KORINA C. COBOS,

                                 Defendant.


             ORDER FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM


       Upon application by the United States of America, it is hereby

       ORDERED that the Clerk shall issue a writ of habeas corpus ad prosequendum directed

to the Warden, Chillicothe Correctional Center, 3151 Litton Road Chillicothe, Missouri

64601, and to the United States Marshal for the Western District of Missouri, or any other

authorized officer, to produce one KORINA C. COBOS (Inmate # 1313522), now confined at

the aforementioned facility, in the custody of the person there in charge, before the United States

Magistrate Judge at Springfield, Missouri, forthwith, or at any time thereafter as the Court may

direct, so that said person may appear in accordance with the law in the above-entitled cause; and,

after said person shall have so appeared, to return said person to the aforementioned custody as

may be directed by this Court.

       Dated this 13th day of May, 2019.


                                                     __s/ David P. Rush__________
                                                     DAVID P. RUSH
                                                     United States Magistrate Judge
